DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-4, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray CT apparatus wherein an image generator generates a volume image to a scan position, and calculates a tilt angle of a body axis of a subject, estimated by using the volume image, and wherein a comparison determination unit determines whether or not a scan position has arrived at a scan end position by using a threshold value converted based on the tilt angle and including all limitations recited in independent claim 1.
As per claim 6 and dependent claim 7, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray CT apparatus comprising an electrocardiographic waveform measurement section that measures a heart phase upon scanning of a subject, wherein a comparison determination unit determines whether or not a scan position has arrived at a scan end position by using a threshold value obtained from a threshold value map, in which a threshold value by heart phase is determined in each scan position, by using the heart phase upon scanning and including all limitations recited in independent claim 6.
As per claim 8, the examiner found no reference in the prior art that disclosed or rendered obvious a control method comprising the step(s) of: 
determining whether or not a scan position has arrived at a scan end position based on comparison between a region ratio calculated by using a region and a region ratio threshold value previously determined in a scan end position, wherein an image generator generates a volume image to the scan position, and calculates a tilt angle of a body axis of a subject, estimated by using the volume image, and wherein the comparison determination unit determines whether or not the scan position has arrived at the scan end position by using a threshold value converted based on the tilt angle and including all limitations recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884